
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1(g)


LEASE GUARANTY

Dated as of June 15, 2003

from

SABRE HOLDINGS CORPORATION

in favor of

CSL LEASING INC.,
as Lessor,

THE INSTITUTIONAL INVESTORS NAMED ON SCHEDULE II TO THE PARTICIPATION AGREEMENT,
as Purchasers,

and

WILMINGTON TRUST COMPANY,
as Indenture Trustee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

Parties   2
Recitals
 
2
ARTICLE I
 
Definitions
 
2  
Section 1.1.
 
Definitions
 
2   Section 1.2.   U.C.C. Definitions   2
ARTICLE II
 
Lease Guaranty Provisions
 
2  
Section 2.1.
 
Lease Guaranty
 
2   Section 2.2.   Lease Guaranty Absolute   3   Section 2.3.   Reinstatement  
4   Section 2.4.   Waiver   4   Section 2.5.   Lessee Guarantor Benefits   6  
Section 2.6.   Bankruptcy   6   Section 2.7.   Payments   6
ARTICLE III
 
Representations and Warranties
 
6  
Section 3.1.
 
Representations and Warranties
 
6
ARTICLE IV
 
Covenants
 
6  
Section 4.1.
 
Covenants
 
6
ARTICLE V
 
Miscellaneous Provisions
 
6  
Section 5.1.
 
Operative Document
 
6   Section 5.2.   Binding on Successors, Transferees and Assigns; Assignment of
Lease Guaranty   6   Section 5.3.   Amendments   7   Section 5.4.   Addresses
for Notices to the Lessee Guarantor   7   Section 5.5.   No Waiver; Remedies   7
  Section 5.6.   Section Captions   7   Section 5.7.   Setoff   7   Section 5.8.
  Severability   7   Section 5.9.   Termination of Lease Guaranty   7   Section
5.10.   Governing Law   7   Section 5.11.   Waiver of Jury Trial   7

i

--------------------------------------------------------------------------------




LEASE GUARANTY


        THIS LEASE GUARANTY (this "Lease Guaranty"), dated as of June 15, 2003,
is made by SABRE HOLDINGS CORPORATION, a Delaware corporation, as Lessee
Guarantor (the "Lessee Guarantor"), in favor of CSL LEASING INC., a Delaware
corporation, as Lessor (the "Lessor"), THE PARTIES WHO FROM TIME TO TIME BECOME
PURCHASERS UNDER THE OPERATIVE DOCUMENTS (individually, a "Purchaser," and,
collectively with the other Purchasers, the "Purchasers"), and WILMINGTON TRUST
COMPANY, as Indenture Trustee (the "Indenture Trustee") (each of the Lessor, the
Purchasers and the Indenture Trustee, together with their respective successors
and assigns, being referred to herein, collectively, as the "Guaranteed
Parties").


W I T N E S S E T H:


        WHEREAS, as a condition to the occurrence of the Documentation Date
under the Participation Agreement dated as of even date herewith (together with
all amendments, supplements, amendments and restatements and other
modifications, if any, from time to time made thereto, the "Participation
Agreement"), among Sabre Inc., as Lessee (the "Lessee"), the Lessee Guarantor,
the Lessor, the Purchasers and the Indenture Trustee, the Lessee Guarantor is
required to execute and deliver this Lease Guaranty in favor of the Guaranteed
Parties; and

        WHEREAS, the Lessee is a wholly-owned Subsidiary of the Lessee
Guarantor; and

        WHEREAS, the making of this Guaranty is a condition to the effectiveness
of the Operative Documents and is of substantial benefit to the Lessee; and

        WHEREAS, the Lessee Guarantor has duly authorized the execution,
delivery and performance of this Lease Guaranty; and

        WHEREAS, it is in the best interests of the Lessee Guarantor to execute
this Lease Guaranty;

        NOW, THEREFORE, for good and valuable consideration the receipt of which
is hereby acknowledged, and in order to induce the Guaranteed Parties to enter
into the Participation Agreement and the other Operative Documents, the Lessee
Guarantor agrees, for the benefit of the Guaranteed Parties, as follows:


ARTICLE I
DEFINITIONS


        Section 1.1. Definitions.    Capitalized terms used but not otherwise
defined in this Lease Guaranty have the respective meanings specified in
Appendix A to the Participation Agreement (as such Appendix A may be amended,
supplemented, amended and restated or otherwise modified from time to time,
"Appendix A"); and the rules of interpretation set forth therein shall apply to
this Lease Guaranty.

        Section 1.2. U.C.C. Definitions.    Unless otherwise defined herein or
the context otherwise requires, terms for which meanings are provided in the
Uniform Commercial Code as in effect in the State of New York are used in this
Lease Guaranty, including its preamble and recitals, with such meanings.


ARTICLE II
LEASE GUARANTY PROVISIONS


        Section 2.1. Lease Guaranty.    (a) The Lessee Guarantor, as primary
obligor and not as a surety, hereby absolutely, unconditionally and irrevocably
guarantees to each of the Guaranteed Parties the following obligations
(collectively, the "Guaranteed Obligations"): (i) the due, punctual and full
payment by the Lessee, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise, of all Obligations and amounts
to be paid by the Lessee pursuant to any Operative

2

--------------------------------------------------------------------------------

Document to which the Lessee is or is to be a party, whether for Rent, interest,
fees, expenses, indemnities or otherwise (including all such amounts that would
become due and payable by the Lessee but for the operation of the automatic stay
under Section 362(a) of the Bankruptcy Code, and the operation of Sections
502(b) and 506(b) of the Bankruptcy Code, or similar provisions of the
Bankruptcy Code); and (ii) the due, prompt and faithful performance of, and
compliance with, all other obligations, covenants, terms, conditions and
undertakings of the Lessee contained in each Operative Document to which the
Lessee is or is to be a party in accordance with the terms thereof.
Notwithstanding the foregoing or anything else to the contrary contained herein,
the Lessee Guarantor shall not be obligated to pay under this Lease Guaranty any
amounts due from the Lessee under the Lease other than such amounts as the
Lessee would be obligated to pay under the Lease assuming the Lease were
enforced in accordance with its terms (and without giving effect to any
discharge or limitation thereon resulting or arising by reason of the bankruptcy
or insolvency of the Lessee) and the limitations of Sections 16.5 and 20.2(f) of
the Master Lease shall apply to the Lessee Guarantor.

        (b)   The Lessee Guarantor further agrees that it shall indemnify and
hold harmless each Guaranteed Party for any and all costs and expenses
(including reasonable attorneys' fees and expenses) incurred by such Guaranteed
Party in enforcing any rights under this Lease Guaranty.

        (c)   This Lease Guaranty constitutes a guaranty of payment and
performance when due and not of collection, and the Lessee Guarantor
specifically agrees that it shall not be necessary or required that any
Guaranteed Party exercise any right, assert any claim or demand or enforce any
remedy whatsoever against the Lessee or any other Person before or as a
condition to the enforcement of the obligations of the Lessee Guarantor
hereunder.

        Section 2.2. Lease Guaranty Absolute.    This Lease Guaranty shall in
all respects be a continuing, absolute, unconditional and irrevocable guaranty
of payment and performance, and shall remain in full force and effect until all
Guaranteed Obligations have been paid and performed in full and all obligations
of the Lessee Guarantor hereunder, if any, shall have been paid and performed in
full. The Lessee Guarantor guarantees that the Guaranteed Obligations will be
paid and performed strictly in accordance with the terms of each Operative
Document under which they arise, in each case regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of any Guaranteed Party. To the maximum extent permitted by
Applicable Law, the liability of the Lessee Guarantor under this Lease Guaranty
shall be absolute, unconditional and irrevocable irrespective of:

        (a)   any lack of validity, legality or enforceability of any Operative
Document;

        (b)   the failure of any Guaranteed Party:

        (i)    to assert any claim or demand or to enforce any right or remedy
against the Lessee or any other Person under the provisions of any Operative
Document or otherwise, or

        (ii)   to exercise any right or remedy against any other guarantor of,
or collateral securing, the Guaranteed Obligations;

        (c)   any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other extension,
compromise or renewal of any of the Guaranteed Obligations;

        (d)   any reduction, limitation, impairment or termination of the
Guaranteed Obligations for any reason (other than indefeasible payment and
performance in full thereof), including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Lessee Guarantor
hereby waives any right to or claim of) any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence (other than indefeasible

3

--------------------------------------------------------------------------------




payment and performance in full thereof) affecting, the Guaranteed Obligations
or any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of any Operative Document;

        (e)   any addition, exchange, release, surrender or nonperfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty, held by any Guaranteed Party securing any
of the Guaranteed Obligations; or

        (f)    any other circumstance which might otherwise constitute a legal
or equitable defense available to, or a legal or equitable discharge of, or
set-off against, the Lessee, any Guaranteed Party or any surety or any
guarantor, other than a defense that the Guaranteed Obligations have been
theretofore paid in full.

        Section 2.3. Reinstatement.    The Lessee Guarantor agrees that this
Lease Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment (in whole or in part) of any of the Guaranteed
Obligations is rescinded or must otherwise be restored by any Guaranteed Party,
upon the insolvency, bankruptcy or reorganization of the Lessee or otherwise, as
though such payment had not been made.

        Section 2.4. Waiver    (a) The Lessee Guarantor hereby waives, to the
maximum extent permitted by Applicable Law, (i) promptness, diligence, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Lease Guaranty, and (ii) any requirement that any
Guaranteed Party protect, secure, perfect or insure any security interest or
Lien, or any property subject thereto, or exhaust any right or take any action
against the Lessee, the Lessor or any other Person (including any other
guarantor or entity or any collateral securing the Guaranteed Obligations).

        (b)   To the maximum extent permitted by Applicable Law, the Lessee
Guarantor waives the right by statute or otherwise to require the Guaranteed
Parties to institute suit against the Lessee or any other Person or to exhaust
any rights and remedies which the Guaranteed Parties have or may have against
the Lessee or any other Person and agrees that all rights and remedies provided
herein are cumulative and not exclusive of any other rights or remedies provided
by law and no failure to or delay in the exercise of any right shall operate as
a waiver thereof. In this regard, the Lessee Guarantor agrees that it is bound
to the payment and performance of each and all Guaranteed Obligations, whether
now existing or hereafter accruing, as fully as if such Guaranteed Obligations
were directly owing to the Guaranteed Parties by the Lessee Guarantor. The
Lessee Guarantor further waives, to the maximum extent permitted by Applicable
Law, any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations shall have been fully and
finally performed and indefeasibly paid by the Lessee or the Lessee Guarantor,
subject to Section 2.3 hereof) of the Lessee or by reason of the cessation from
any cause whatsoever of the liability of the Guaranteed Parties in respect
thereof.

        (c)   The Lessee Guarantor agrees that if all or a portion of the
Guaranteed Obligations are at any time secured by a lease, deed of trust or
mortgage covering interests in real property, the Indenture Trustee, without
notice or demand and without affecting the liability of the Lessee Guarantor
under this Lease Guaranty, to the fullest extent permitted by Applicable Law,
may foreclose pursuant to the terms of the Lease and the deed of trust or
mortgage or security agreement contained therein and the interests in real
property secured thereby by judicial or non-judicial sale. The Lessee Guarantor
understands that the exercise by the Indenture Trustee of certain rights and
remedies contained in the Lease and any such deed of trust, mortgage or security
agreement contained therein may affect or eliminate the Lessee Guarantor's right
of subrogation against the Lessee, and the Lessee Guarantor may therefore incur
a partially or totally non-reimbursable liability hereunder. Nevertheless, the
Lessee Guarantor hereby authorizes and empowers the Indenture Trustee to
exercise any rights and remedies, or any combination thereof, which may then be
available, since it is the intent and purpose of the Lessee Guarantor that the
obligations hereunder shall be absolute, independent and unconditional

4

--------------------------------------------------------------------------------


under any and all circumstances. Notwithstanding any foreclosure of the lien of
the Lease and any deed of trust, mortgage or security agreement contained
therein with respect to any or all of any real or personal property secured
thereby, whether by the exercise of the power of sale contained therein, by an
action for judicial foreclosure or by an acceptance of a deed in lieu of
foreclosure, the Lessee Guarantor shall remain bound under this Lease Guaranty
including its obligation to pay any Guaranteed Obligations not theretofore paid.

        (d)   Until the Guaranteed Obligations shall have been indefeasibly paid
in full and completely performed, the Lease Balance shall have been fully paid
and the Operative Documents shall have terminated, the Lessee Guarantor shall
withhold exercise of (1) any claim, right or remedy, direct or indirect, that
the Lessee Guarantor now has or may hereafter have against the Lessee or any of
its assets in connection with this Lease Guaranty or the performance by the
Lessee Guarantor of its obligations hereunder, in each case whether such claim,
right or remedy arises in equity, under contract, by statute, under common law
or otherwise, including, without limitation (A) any right of subrogation,
reimbursement or indemnification that the Lessee Guarantor now has or may
hereafter have against the Lessee, (B) any right to enforce, or to participate
in, any claim, right or remedy that the Guaranteed Parties now have or may
hereafter have against the Lessee, and (C) any benefit of, any right to
participate in, any collateral or security now or hereafter held by the Lessor
or the Indenture Trustee and (2) any right of contribution the Lessee Guarantor
may have against any other guarantor of the Guaranteed Obligations. The Lessee
Guarantor further agrees that, to the extent the agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification the Lessee Guarantor may have against the Lessee or against
any collateral or security and any rights of contribution the Lessee Guarantor
may have against any such other guarantor, shall be junior and subordinate to
any rights any Guaranteed Party may have against the Lessee, to all right, title
and interest, that the Lessor or the Indenture Trustee may have in any such
collateral or security, and to any right that the Lessor or the Indenture
Trustee may have against such other guarantor. The Lessor or the Indenture
Trustee may use, sell or dispose of any item of collateral or security as it
sees fit without regard to any subrogation rights that the Lessee Guarantor may
have, and upon any such disposition or sale, any rights of subrogation the
Lessee Guarantor may have shall terminate in respect of any such item of
collateral or security. If any amount shall be paid in full to the Lessee
Guarantor on account of any such subrogation, reimbursement or indemnification
rights at any time when all the Guaranteed Obligations shall not have been
indefeasibly paid in full or completely performed, such amount shall be held in
trust by the Lessee Guarantor for the Indenture Trustee and shall forthwith be
paid over to the Indenture Trustee for the benefit of the Guaranteed Parties to
be credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

        (e)   The Lessee Guarantor waives all rights and defenses that the
Lessee Guarantor may have because the Lessee's debt is secured by real property.
This means, among other things:

        (1)   The Guaranteed Parties may collect from the Lessee Guarantor
without first foreclosing on any real or personal property collateral pledged by
the Lessee.

        (2)   If the Guaranteed Parties foreclose on any real property
collateral pledged by the Lessee:

        (A)  The amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

        (B)  The Guaranteed Parties may collect from the Lessee Guarantor even
if the Guaranteed Parties, by foreclosing on the real property collateral, have
destroyed any right the Lessee Guarantor may have to collect from the Lessee.

5

--------------------------------------------------------------------------------




        This is an unconditional and irrevocable waiver of any rights and
defenses the Lessee Guarantor may have because the Lessee's debt is secured by
real property.

        Section 2.5. Lessee Guarantor Benefits.    The Lessee Guarantor
acknowledges that it will receive benefits from the financing and other
arrangements contemplated by the Operative Documents and that the waivers and
agreements set forth in this Lease Guaranty are knowingly made in contemplation
of such benefits.

        Section 2.6. Bankruptcy.    In the event of a rejection of the Lease in
a bankruptcy or insolvency proceeding of the Lessee, the Lessee Guarantor agrees
that it will pay forthwith all payments required to be made by the Lessee under
the Lease as though such rejection had not occurred.

        Section 2.7. Payments.    All payments to be made by the Lessee
Guarantor hereunder shall be made to the Indenture Trustee in Dollars to the
Account in immediately available and freely transferable funds at the place of
payment, all such payments to be paid without setoff, counterclaim or reduction
and without deduction for, and free from, any and all present or future taxes,
levies, imposts, duties, fees, charges, deductions, withholding or liabilities
with respect thereto or any restrictions or conditions of any nature. If the
Lessee Guarantor is required by law to make any deduction or withholding on
account of any tax or other withholding or deduction from any sum payable by the
Lessee Guarantor hereunder, the Lessee Guarantor shall pay any such tax or other
withholding or deduction and shall pay such additional amount necessary to
ensure that, after making any payment, deduction or withholding, the Indenture
Trustee shall receive and retain (free of any liability in respect of any
payment, deduction or withholding) a net sum equal to what it would have
received and so retained hereunder had no such deduction, withholding or payment
been required to have been made; provided, that any tax on net income or other
tax that any Guaranteed Party would have been required to pay had such amounts
been paid directly by the Lessee in accordance with the terms of the Operative
Documents shall not be taken into account in calculating any amount pursuant to
this Section 2.7.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


        Section 3.1. Representations and Warranties.    The Lessee Guarantor
hereby restates to each Guaranteed Party its representations and warranties set
forth in Section 8.2 of the Participation Agreement, which representations and
warranties are hereby incorporated by reference.


ARTICLE IV
COVENANTS


        Section 4.1. Covenants.    The Lessee Guarantor covenants and agrees
that, so long as any portion of the Guaranteed Obligations remains unpaid, the
Lessee Guarantor will, unless the Required Participants shall otherwise consent
in writing, perform the obligations set forth in the Participation Agreement
applicable to it, which covenants are hereby incorporated by reference.


ARTICLE V
MISCELLANEOUS PROVISIONS


        Section 5.1. Operative Document.    This Lease Guaranty is an Operative
Document executed pursuant to the Participation Agreement and shall (unless
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Participation Agreement.

        Section 5.2. Binding on Successors, Transferees and Assigns; Assignment
of Lease Guaranty. This Lease Guaranty shall be binding upon the Lessee
Guarantor and its successors, transferees and assigns and shall inure to the
benefit of and be enforceable by each Guaranteed Party and their respective,

6

--------------------------------------------------------------------------------


permitted successors and assigns; provided, however, that the Lessee Guarantor
may not assign any of its obligations hereunder without the prior written
consent of each Participant.

        Section 5.3. Amendments.    No amendment to or waiver of any provision
of this Lease Guaranty, nor consent to any departure by the Lessee Guarantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Lessee Guarantor and the Guaranteed Parties, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

        Section 5.4. Addresses for Notices to the Lessee Guarantor.    All
notices, demands, requests, consents, approvals and other communications
hereunder shall be in writing and directed to the address set forth on Schedule
II to the Participation Agreement and deemed received in accordance with the
provisions of Section 15.3 of the Participation Agreement. The Lessee Guarantor
may designate a new address or facsimile number for receipt of notices hereunder
by giving notice of such change to the Participants and the Indenture Trustee in
the manner and in accordance with the provisions of Section 15.3 of the
Participation Agreement.

        Section 5.5. No Waiver; Remedies.    In addition to, and not in
limitation of, Section 2.2 and Section 2.4, no failure on the part of any
Guaranteed Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

        Section 5.6. Section Captions.    Section captions used in this Lease
Guaranty are for convenience of reference only, and shall not affect the
construction of this Lease Guaranty.

        Section 5.7. Setoff.    In addition to, and not in limitation of, any
rights of any Guaranteed Party under Applicable Law, each Guaranteed Party, upon
the occurrence of any Lease Event of Default, shall have the right to
appropriate and apply to the payment of the obligations of the Lessee Guarantor
owing to it hereunder, to the extent then due, and the Lessee Guarantor hereby
grants to each Guaranteed Party a continuing security interest in any and all
balances, credits, deposits, accounts or moneys of the Lessee Guarantor then or
thereafter maintained with such Guaranteed Party; provided, however, that any
such appropriation and application shall be subject to the provisions of Section
7.6(c) of the Participation Agreement.

        Section 5.8. Severability.    Wherever possible each provision of this
Lease Guaranty shall be interpreted in such manner as to be effective and valid
under Applicable Law, but if any provision of this Lease Guaranty shall be
prohibited by or invalid under such Applicable Law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Lease Guaranty.

        Section 5.9. Termination of Lease Guaranty.    Subject to Section 2.3
hereof, the Lessee Guarantor's obligations under this Lease Guaranty shall
terminate on the date upon which all Guaranteed Obligations have been
indefeasibly paid in full and completely performed.

        Section 5.10. Governing Law.    THIS LEASE GUARANTY SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES, EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

        Section 5.11. Waiver of Jury Trial.    TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, THE LESSEE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
LEASE GUARANTY. THE LESSEE GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS

7

--------------------------------------------------------------------------------


PROVISION AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTICIPANTS
ENTERING INTO THE PARTICIPATION AGREEMENT.

        [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the LESSEE GUARANTOR has caused this LEASE GUARANTY
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

    SABRE HOLDINGS CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Its:

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1(g)



TABLE OF CONTENTS
LEASE GUARANTY
W I T N E S S E T H
ARTICLE I DEFINITIONS
ARTICLE II LEASE GUARANTY PROVISIONS
ARTICLE III REPRESENTATIONS AND WARRANTIES
ARTICLE IV COVENANTS
ARTICLE V MISCELLANEOUS PROVISIONS
